hhwa

\DO¢-]O\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attorney
AMANDA BECK

Assistant United States At‘torney
501 1 Strect, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attomeys for Plaintiff
United StateS of America

FIL E D
MAR 124 2019
ngng l`eafa'ii:.srT§i=°dA L?IFORJNIA

°'_""mr_-@-

IN THE UNITED STATES DISTRICT COURT

EASTERN r)rsr oF CALIFORNIA
rN THE MATTER oF THE APPLICATION `~ ORDER TO UNSEAL SEARCH

OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

2144 South Ash Street
Stockton, California 95206

'3273 Ju;liet Road
stockton california 95205

A black 2006 Sport Utility Vehicle bearing
California license plate SSBE399, VIN
lJ8HR682 l 6C220946

A red Ford Ranger pickup truck bearing
California license plate 7X37790, VIN

 

lDTZR44E5 6PA39922

 

WARRANTS AND SEARCH WARRANT
AFFIDAVITS

2:19-SW-0182 AC
2119-SW-0183 AC

2:19-SW-0184 AC

2119-SW~0`135 AC

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated:j"/ C/// §

 

ORDER TO REQUEST TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

 

 

 

Tl‘ie Honorable DeborahT.rBarnes
UNITED STATES MAGISTRATE JUDGE

 

 

